Citation Nr: 0912345	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-19 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause 
of death, including as due to exposure to herbicide.

2.  Entitlement to Dependents' Educational Assistance (DEA), 
pursuant to 38 U.S.C.A., Chapter 35.

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran served on active duty from February 1953 to 
February 1979.  The Veteran died in November 2003.  The 
appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claim for entitlement to service connection for 
the Veteran's cause of death to include as a result of 
exposure to herbicides.  In April 2007, the Board remanded 
this matter to the RO via the Appeals Management Center (AMC) 
for additional development and readjudication.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), reversed a Board decision 
denying service connection for disabilities claimed as a 
result of exposure to herbicides.  That decision was appealed 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  On September 21, 2006, VA imposed a stay 
at the Board on the adjudication of claims affected by Haas.  
The specific claims affected by the stay included those 
involving claims based on herbicide exposure in which the 
only evidence of exposure was the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  In its May 2008 decision, the United States Court 
of Appeals for the Federal Circuit found that VA reasonably 
interpreted 38 U.S.C. § 1116(a)(1)(A) and 38 C.F.R. § 
3.307(a)(6)(iii) as requiring the physical presence of a 
veteran within the land borders of Vietnam (including inland 
waterways) during service, and that the receipt of the 
Vietnam Service Medal alone, does not establish service in 
Vietnam.  The United States Supreme Court, declined to review 
the case, and the decision of the Federal Circuit in Haas v. 
Peake is now final.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008).  The stay of adjudication of these matters was 
rescinded on January 22, 2009.  Therefore, the claim on 
appeal for entitlement to service connection for the 
Veteran's cause of death, to include as due to in-service 
exposure to herbicides, may now be addressed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran died in November 2003.  His death certificate 
listed the immediate cause of his death as retroperitoneal 
sarcoma.

3.  At the time of his death, the Veteran was service-
connected for residuals of a left wrist fracture, rated as 20 
percent disabling; herniated nucleus pulposus, rated as 10 
percent disabling; and residuals of right femur fracture and 
left tibia fracture, each rated as noncompensable (zero 
percent) disabling.

4.  The veteran had no service within the land borders of 
Vietnam (including inland waterways) during service.

5.  Retroperitoneal sarcoma of unspecified etiology is first 
shown many years after the Veteran's separation from service, 
and is not shown to be related to events, disease, or injury 
during military service or to be secondary to the Veteran's 
service-connected lumbar disability.

6.  Evidence of record does not indicate that the Veteran 
died of a service-connected disability or died while having a 
disability evaluated as total and permanent in nature 
resulting from a service-connected disability.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1310 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312 
(2008).

2.  The criteria for Dependents' Educational Assistance 
(DEA), pursuant to 38 U.S.C.A., Chapter 35, have not been 
met.  38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the appellant's claims for service connection 
for the Veteran's cause of death and DEA were received in 
December 2003.  Thereafter, she was notified of the 
provisions of the VCAA by the RO and AMC in correspondence 
dated in January 2004 and May 2007.  These letters notified 
the appellant of VA's responsibilities in obtaining 
information to assist her in completing her claims, 
identified the appellant's duties in obtaining information 
and evidence to substantiate her claims, and provided other 
pertinent information regarding VCAA.  Thereafter, the claims 
were reviewed and a supplemental statement of the case (SSOC) 
was issued in March 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in May 2007.

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a Veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.   See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

To the extent that the RO's notice is not fully compliant 
with Hupp, any such error is presumed to be prejudicial.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).  
However, under the circumstances of this case, any such error 
does not require a remand because the error did not affect 
the essential fairness of the adjudication.  Id.  
Specifically, the record reflects that "any defect was cured 
by actual knowledge on the part of the claimant," because 
the statements of the appellant throughout the appeal reflect 
that she understood all of the elements of VCAA notification.  
Id.  Statements of the appellant indicate that she is clearly 
aware of the evidence and information required to 
substantiate a DIC claim.  As such, the record reflects that 
the appellant had actual knowledge of the information and 
evidence needed to substantiate the claim for service 
connection for the cause of the Veteran's death.

The appellant has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence. A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claims during the course of this appeal.  
The Veteran's service treatment records, service personnel 
records, and private treatment records have been obtained and 
associated with the claims file.  

Finally, VA need not obtain a medical opinion with respect to 
the service connection claim on appeal, as information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination or opinion when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as competent medical 
evidence does not provide any indication that the Veteran's 
cause of death may be associated with established events 
incurred during his military service.

Furthermore, the appellant has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The appellant has been notified of the evidence 
and information necessary to substantiate her claims, and she 
has been notified of VA's efforts to assist her.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating her claims.

Service Connection for Cause of Death

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. § 
1310 (West 2002).  In a claim where service connection was 
not established for the fatal disability prior to the death 
of the veteran, the initial inquiry is to determine whether 
the fatal disorder had been incurred in or aggravated by 
service.  The Board must determine whether the fatal disorder 
should have been service-connected.  See 38 C.F.R. § 3.312 
(2008).

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause of 
the veteran's death.  See 38 C.F.R. § 3.312 (2008).  In order 
to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2008).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b).

A service-connected disability will be considered as the 
contributory cause of death when that the disability 
contributed substantially or materially to death, combined to 
cause death, or aided assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Service-connected diseases involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, with 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  See 38 C.F.R. § 3.312(c) (2008).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a malignant tumor, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  See 38 C.F.R. §§ 
3.307, 3.309 (2008).

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2008); 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2006).  Soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma) shall have become manifest to a degree of 10 
percent or more at any time after service.  See 38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309(e) (2008).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (2008).

"Service in Vietnam" includes service in the waters offshore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) 
(2008).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records, including the 
February 1953 entrance examination and May 1978 retirement 
examination reports, are void of any complaints, treatment, 
or diagnosis of retroperitoneal sarcoma, and no 
gastrointestinal complaints were recorded on the retirement 
physical examination.  Clinical records dated in January 1975 
reflect that the Veteran was diagnosed with herniated nucleus 
pulposus and underwent surgical procedures including lumbar 
myelography, hemilaminectomy, and discectomy.

Service personnel records reflect that the Veteran was 
stationed in Thailand at Udorn Air Force Base (AFB) from 
September 1971 to September 1972 and was awarded the VSM.  
The Veteran's DD Form 214 (Report of Discharge From Service) 
noted that his military occupational specialties (MOS) were 
aircraft mechanic and aircraft maintenance technician.  A 
July 1972 performance report indicated that the Veteran's 
current duty at Udorn AFB was NCOIC Maintenance Technical 
Administration and Training. 

Post-service private treatment records from multiple 
providers, including Roper Hospital, and dated from August 
2002 through November 2003 detail that the veteran received 
chemotherapy, radiation, and surgical treatment for malignant 
fibrous histiocytoma of the retroperitoneal space, high grade 
retroperitoneal sarcoma, and malignant fibrohistiocytoma with 
bilateral lung metastases.

In an April 2003 statement, the Veteran indicated that he was 
stationed in Thailand during active service and serviced 
airplanes going to and from Vietnam.

The Veteran's death certificate lists the immediate (and 
only) cause of his death in November 2003 as retroperitoneal 
sarcoma.

At the time of his death, the Veteran was service-connected 
for residuals of a left wrist fracture, rated as 20 percent 
disabling; herniated nucleus pulposus, rated as 10 percent 
disabling; and residuals of right femur fracture and left 
tibia fracture, each rated as noncompensable (zero percent) 
disabling.

The appellant contends that retroperitoneal sarcoma, the 
immediate cause of Veteran's death, was incurred in or 
aggravated by his active military service.  More 
specifically, she alleges that Agent Orange exposure during 
active service caused the Veteran to develop cancer.  She 
asserts that the Veteran was exposed to Agent Orange while 
stationed in Thailand as an aircraft mechanic, servicing 
planes that were coming to and from Vietnam as well as 
carrying Agent Orange.  In an August 2004 statement, the 
appellant also indicated that the Veteran's service-connected 
lumbar spine disability could be a contributory cause of his 
death.

In a June 2005 statement, a private oncologist, A.B., M.D. 
opined that the Veteran's soft tissue sarcoma of the 
abdominal retroperitoneal space was most likely caused by 
environmental exposures, such as chemicals or radiation.  The 
physician further indicated that if the Veteran was 
apparently exposed to environmental chemicals during his 
service in Southeast Asia in the 1960's or 1970's, then this 
exposure would be the most likely cause of his sarcoma. 

As noted above, the Veteran's service personnel records 
reflect that he was stationed in Thailand from September 1971 
to September 1972 at Udorn Air Force Base.  The Board notes 
that herbicides, including Agent Orange, were sprayed in 
areas of Thailand.  

According to a letter from the Assistant Secretary of Defense 
dated January 6, 2003, records at the United States Army 
Center for Unit Records Research (USACURR) (now known as the 
U.S. Army and Joint Services Records Research Center (JSRRC)) 
state that in 1964 and 1965, there was a large-scale test 
program in Thailand to determine effectiveness of herbicide 
agents in defoliation of upland forest or jungle vegetation 
representative of Southeast Asia.  Also in 1964 and 1965 at 
the Replacement Training Center of the Royal Thai Army near 
Pranburi, Thailand, an extensive series of tests were 
conducted in collaboration with the Military Research and 
Development Center of Thailand to perform onsite evaluation 
of phytotoxic chemicals on vegetation in Southeast Asia.  
Unfortunately, military records show that the Veteran did not 
arrive in Thailand until 1971.  As the Veteran did not serve 
on active duty in the specified areas of Thailand during the 
specific times when Agent Orange was sprayed, exposure to 
herbicides cannot be presumed.

While the Veteran's diagnosed sarcoma is clearly considered 
one of the enumerated diseases associated with exposure to 
certain herbicide agents, the claims file does not contain 
any evidence which places the Veteran in the Republic of 
Vietnam or any other location during the time period for 
which exposure to herbicides is legally presumed.  As the 
appellant is not entitled to a presumption that the Veteran's 
cause of death is due to herbicide exposure, the record must 
show competent medical evidence establishing a connection 
between active service and the Veteran's development of the 
fatal disability of retroperitoneal sarcoma.  Accordingly, 
the Board will proceed to evaluate the appellant's claim for 
entitlement to service connection for the Veteran's cause of 
death under the provisions governing direct service 
connection, 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

Based on the evidence of record, the Board finds that the 
Veteran's retroperitoneal sarcoma is not a result of any 
established event, injury, or disease during active service.  
Service treatment records are negative for any signs, 
symptoms, or treatment of cancer.  According to the evidence 
of record, the Veteran was first diagnosed with 
retroperitoneal sarcoma in August 2002-over 20 years after 
he left active duty.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability may be considered evidence against a 
claim of service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992).  

In addition, the record contains no objective medical 
evidence that demonstrates that the Veteran's retroperitoneal 
sarcoma, as noted on his official death certificate, is 
linked to his active military service.  The Board recognizes 
that the Veteran's private oncologist opined in June 2005 
that if the Veteran was apparently exposed to environmental 
chemicals during his service in Southeast Asia in the 1960's 
or 1970's, then this exposure would be the most likely cause 
of his soft tissue sarcoma of the abdominal retroperitoneal 
space.  However, the Court has held that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Consequently, the Board notes that this evidence is 
insufficient to show that the Veteran's cause of death is 
related to his active service.

The Board finds the June 2005 medical statement to be 
entitled to little probative value compared to the Veteran's 
service personnel records included in the claims file.  The 
Veteran's service personnel records do not contain any 
evidence which places the Veteran in the Republic of Vietnam 
or any other location, including Thailand, during the time 
period for which exposure to herbicides is legally presumed.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).   See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  Hence, the Board finds that a 
preponderance of competent and persuasive evidence of record 
does not establish a relationship between the Veteran's cause 
of death and any established event in service.  Finally, 
there is also no competent medical evidence of record that 
even indicates that the Veteran's service-connected lumbar 
spine disability was a contributory cause of his death from 
cancer.

The Board also acknowledges the appellant's contentions that 
the Veteran developed retroperitoneal sarcoma due to Agent 
Orange exposure during active service and that the Veteran's 
service-connected lumbar spine disability could be a 
contributory cause of his death.  However, the record does 
not show that she has the medical expertise that would render 
competent her statements as to the relationship between the 
Veteran's military service, his service-connected 
disabilities, and his cause of death.  These opinions alone 
cannot meet the burden imposed by 38 C.F.R. § 3.312 with 
respect to the relationship between events incurred during 
service and the etiology of his fatal disability.  See Moray 
v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 
3.159(a) (2008).

Based on the evidence discussed above, the Board finds that 
competent and persuasive medical evidence in the claims file 
does not establish that the Veteran's cause of death is 
related to his active military service or that any of his 
service-connected disabilities were a contributory cause of 
his death. 

Entitlement to DEA

In order for the appellant to be eligible for educational 
assistance under the provisions of Chapter 35, the veteran 
must have died of a service-connected disability, or had a 
service-connected disability evaluated as permanently and 
totally disabling.  See 38 U.S.C.A. § 3501(a)(1)(B); 38 
C.F.R. § 21.3021(a)(2).

As noted above, the Board has determined that the Veteran did 
not die of a service-connected disability.  The record also 
reflects that the Veteran did not have a disability evaluated 
as total and permanent in nature resulting from a service- 
connected disability at the time of his death.  Consequently, 
the appellant does not meet eligibility criteria for 
entitlement to DEA benefits.  See 38 U.S.C.A. § 3501(a)(1); 
38 C.F.R. §§ 3.807, 21.3021.

Both Claims

For the foregoing reasons, the claims of entitlement to 
service connection for the Veteran's cause of death and 
entitlement to DEA must be denied.  In arriving at the 
decision to deny the claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in the absence of competent and persuasive evidence to 
support the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for the Veteran's cause of 
the death is denied.

Entitlement to Dependents' Educational Assistance (DEA), 
pursuant to 38 U.S.C.A., Chapter 35, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


